Citation Nr: 1418292	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  04-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, and from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul. Minnesota.  

A hearing was held on February 3, 2005, in St. Paul, Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the case for further development in June 2005 and August 2007.  That development was completed, and the case was returned to the Board for appellate review.

In October 2009, the Board issued a decision denying the benefits sought on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2010 Order, the Court vacated the October 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand.

In October 2010, the Board issued a decision denying the benefits sought on appeal.  The Veteran then appealed the Board's decision to the Court, and in June 2012, the Court issued a decision that vacated the October 2010 Board decision and remanded the matter to the Board for readjudication.

The Board remanded the case for further development in April 2013.  That development was completed, and the case was returned to the Board for appellate review.

The record shows that the Veteran initially filed a claim for entitlement to service connection for spinal injury.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  The Veteran was subsequently diagnosed with degenerative disc disease at L4-L5.  VA examiners have also provided the Veteran with diagnoses of degenerative joint disease at L4-L5 and oseteoarthritis of the lumbar spine.  In light of this, and in order to provide the Veteran with the most favorable review of his claim, the Board has recharacterized the issue on appeal as entitlement to service connection for a low back disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with an adequate VA medical opinion and to ensure compliance with the Board's prior remand directives.

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is afforded an adequate VA medical opinion, and VA is in full compliance with the statutory duty to assist.

In its April 2013 remand, the Board instructed that an addendum VA medical opinion be sought regarding whether any diagnosed low back disorder is related to the Veteran's active service.  The remand directives explicitly instructed that the examiner must consider and discuss the medical relevance of the Veteran's in-service complaints, as well as statements from the Veteran and his wife regarding the Veteran's continuous symptomatology of low back pain since service.  Pursuant to the Board's remand, the Veteran was provided with two separate VA medical opinions in October 2013.  However, neither examiner made mention of the Veteran's or his wife's lay statements, and neither examiner appears to have considered all of the Veteran's documented in-service low back symptoms. 

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, an adequate addendum opinion must be obtained which addresses the aforementioned deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's VA claims file to an appropriate VA medical professional for a supplemental opinion as to the nature and etiology of the Veteran's low back disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder, to include degenerative disc disease and degenerative joint disease at L4-L5 and osteoarthritis, arose during service or is otherwise causally or etiologically related to any incident of service.

In making this determination, the examiner must consider and discuss the medical relevance of the following:

a.  Competent lay statements from the Veteran and his wife asserting that: i) the Veteran has experienced continuous and increasing low back pain since service; and ii) the Veteran underwent chiropractic treatment from 1977 through 1983, at which point he stopped treatment because he continued to experience low back pain and did not feel the treatment was doing much for him. 

b.  Service treatment records documenting the Veteran's in-service low back symptoms:

i.  September 12, 1975 treatment note, indicating that the Veteran reported back pain for one week, that he works in an x-ray unit and does a lot of heavy lifting, and that he has difficulty standing for long periods.  Range of motion was noted to be within normal limits;  

ii.  September 22, 1975 treatment note, documenting back cramps;

iii.  June 18, 1976 consultation request, providing a provisional diagnosis of positional back pain;

iv.  June 18, 1976 orthopedic consultation report, including an impression of back strain, mild; 

v.  August 1977 exit examination report of medical history, documenting the Veteran's report of recurrent back pain and the examiner's note of back strain and occasional back pains with too much lifting.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

3.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

